Citation Nr: 1024974	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-35 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to 
July 10, 2006 and in excess of 20 percent thereafter for right 
acromioclavicular arthritis.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from June 1961 to June 1964. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In June 2006, the RO granted service connection and a 10 percent 
rating, effective September 24, 2004, the date of an informal 
claim.  The Veteran submitted new evidence in September 2006.  In 
October 2006, the RO granted an increased rating of 20 percent, 
effective the date of a private examination, July 10, 2006.  In a 
May 2007 notice of disagreement, the Veteran referred to the 
October 2006 rating decision and disagreed with the 20 percent 
increased rating.  However, when new and material evidence is 
received prior to the expiration of an appeal period, it will be 
considered as having been filed in connection with the claim that 
was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.157 (2009).   Therefore, resolving all doubt in favor of the 
Veteran, the Board will consider whether an increased initial and 
staged rating is warranted. 


FINDINGS OF FACT

1.  On April 12, 2010, the Board issued a decision on the issue 
of increased initial and staged ratings for right 
acromioclavicular arthritis.  

2.  On April 7, 2010, the Board received evidence relevant to the 
appeal that had been received by the RO on March 16, 2010 and 
that had not been associated with the claims file at the time the 
April 12, 2010 decision was issued.  

3.  The Veteran is left-handed.  

4.  Prior to July 10, 2006, the Veteran's right shoulder 
disability was manifested by a range of motion of the nondominant 
right arm above the shoulder but with constant pain and weakness 
and fatigue on repetitive overhead use.  X-rays showed 
degenerative arthritis of the acromioclavicular (AC) joint but no 
malunion, nonunion, loose movement, or dislocations. 

5.  For the period from July 10, 2006, the Veteran's right 
shoulder disability is manifested by limitation of motion of the 
arm to at least 50 degrees from the side with additional loss of 
function on repetition due to pain, weakness, and lack of 
endurance, but motion is not limited to 25 degrees from the side.  
X-rays show degenerative arthritis at the AC and glenohumeral 
joints with ligament calcification.     


CONCLUSIONS OF LAW

1.  The April 12, 2010 Board decision addressing the issue of an 
initial rating in excess of 10 percent prior to July 10, 2006 and 
in excess of 20 percent thereafter for right acromioclavicular 
arthritis is vacated.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.904 (2009).  

2.  The criteria for an initial rating in excess of 10 percent 
prior to July 10, 2006 and in excess of 20 percent thereafter for 
right acromioclavicular arthritis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.7, 4.40, 
4.45, 4, 59, 4.71a, Diagnostic Codes 5003, 5010, 5201, 5203 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon 
request of the appellant or his representative, or on the Board's 
own motion, when an appellant has been denied due process of law 
or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.904 
(2009).  

In this case, VA received relevant evidence from the Veteran on 
March 16, 2010 that was not associated with the claims file or 
considered by the Board prior to a decision issued on April 12, 
2010.  The Veteran was denied due process of law as a result of 
the Board's inability to consider relevant information he 
submitted in support of his claim.  In June 2010, the Veteran 
waived consideration of the evidence by the agency of original 
jurisdiction.  Therefore, the Board vacates the April 12, 2010 
decision that denied increased initial and staged ratings for 
right acromioclavicular arthritis and will readjudicate the 
appeal on the merits with consideration of all evidence of 
record.  

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims further held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the Veteran is challenging the initial and staged ratings 
assigned following the grant of service connection.  In Dingess, 
the Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled. Id. at 490-91.  Thus, because the notice that 
was provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army infantryman.  He contends that 
his right shoulder disorder is more severe than are contemplated 
by the initial and current rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  Since the veteran 
timely appealed the rating initially assigned for his disability, 
the Board must consider entitlement to "staged" ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board considers 
the level of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of pain 
on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

Impairment of the non-dominant clavicle warrants a 10 percent 
rating for malunion or non-union without loose movement, and a 20 
percent rating for nonunion with loose movement or dislocation.  
Otherwise, the disability may be rated in impairment of function 
of the contiguous joint.  Higher ratings are not available.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.  

Limitation of motion of the non-dominant arm at the shoulder 
warrants a 20 percent rating if motion is to the shoulder level, 
a 20 percent rating if to midway between the side and the 
shoulder, and a 30 percent rating if to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal range of 
motion of the shoulder is from zero degrees at the side to 180 
degrees overhead in both forward elevation and abduction.  Normal 
internal and external rotation is from zero to 
90 degrees.  38 C.F.R. § 4.71a, Plate I.   

Traumatic and degenerative arthritis, confirmed by X-ray, will be 
rated on the basis of limitation of motion.  When limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each major joint affected by the limitation of 
motion.  Any limitation of motion must be confirmed by findings 
such as swelling muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

In medical history questionnaires for military examinations in 
June 1961 and March 1962, the Veteran indicated that he was left-
handed.  Service treatment records showed that the Veteran 
sustained an injury the right shoulder in July 1963.  The 
shoulder was initially immobilized in a cast and later with less 
rigid techniques.  The Veteran continued to experience 
discomfort.  An X-ray obtained in March 1964 showed indications 
of a separation of the right acromioclavicular joint with 
calcification between the clavicle and coracoid process.  The 
Veteran's duties were restricted through April 1964.  

In December 2001, the Veteran injured his right shoulder in a 
workplace fall.  
X-rays showed no fracture or acute process, and an examiner 
diagnosed a right shoulder contusion.

In March 2005, a VA contract physician noted that the Veteran was 
left handed and that he reported chronic right shoulder pain for 
the past 40 years with pain and clicking in the joint while doing 
overhead work and during weather changes.  He was not receiving 
regular care for the disorder and he did not lose time at work.  
On examination, the physician noted an abnormal general 
appearance, tenderness, and deformity of the acromioclavicular 
(AC) joint.  Range of motion was zero to 180 degrees abduction 
and flexion with pain beginning at 160 degrees and zero to 90 
degrees bidirectional rotation.  The physician noted no 
additional limitation of function on repetition.  X-rays showed 
degenerative arthritic changes, and the physician diagnosed 
acromioclavicular arthritis.  

In March 2006, a private orthopedic physician noted a review of 
the Veteran's service and post-service medical records relevant 
to the right shoulder including the separation injury to the 
right AC joint in service.  He noted that his examination and 
concurrent X-rays showed arthritis, persistent right AC 
separation, and multiple calcifications.  The physician noted 
that the disorder was related to the injury in service.  

On July 10, 2006, the same physician examined the Veteran and 
noted the Veteran's reports of right shoulder pain with any 
motion, particularly above the horizontal, or when shuffling and 
doing paperwork with the arm at the side.  The physician noted a 
range of abduction from zero to 90 degrees limited by pain, 
internal rotation of 30 degrees, and external rotation of 60 
degrees.  The physician noted additional limitation of motion on 
repetition but did not quantify the additional limitation.  The 
physician noted the results of concurrent X-rays that showed 
degenerative arthritic changes in the AC and glenohumeral joint.  
In October 2006, the RO granted an increased rating of 20 
percent, effective the date of the July 2006 examination.

In March 2007, the private physician noted right shoulder 
tenderness and increased limitation of internal rotation to 20 
degrees.  The physician concluded that the Veteran's severe 
arthritis of the AC and glenohumeral joints and calcification of 
the ligaments were progressive. 

In a May 2007 notice of disagreement with the 20 percent rating, 
the Veteran noted that he was unable to drive an automobile with 
his right hand, lift a young child, or lie on his right side 
because of pain radiating to his neck.  

In October 2007, a VA contract physician noted that the Veteran 
was right-handed because he used his right hand for writing, 
eating, and combing his hair.  The physician noted the Veteran's 
reports of constant right shoulder pain and weakness exacerbated 
by activity or sleeping on his shoulder.  Range of motion was 
zero to 90 degrees flexion and abduction and zero to 80 degrees 
bidirectional rotation with pain near the end of the range.  The 
physician noted pain, weakness, and lack of endurance on 
repetition but with no additional limitation in range of motion.  
The physician noted that the Veteran had retired from working at 
a shipyard in March 2007 and was unable to wash his car, mow the 
lawn, or perform minor repair work in his home.  

In August 2009, a VA contract physician noted that the Veteran 
was left-handed and summarized the service and post service 
record of treatment, noting that the Veteran did not have surgery 
for the shoulder disorder.  The Veteran did not report any 
episodes of locking, effusion, or subluxation.   The Veteran 
reported flare-up pain daily lasting 16 hours precipitated by 
activity including lifting and overhead work.  On examination, 
the physician noted a positive test for impingement syndrome and 
crepitation but no instability, effusion, or subluxation.  Range 
of motion was zero to 150 degrees flexion, zero to 140 degrees 
abduction with pain beginning 30 to 40 degrees from the end of 
the range.  Bidirectional rotation was zero to 90 degrees.  Joint 
function was limited on repetition by pain, fatigue, and lack of 
endurance but the physician did not quantify any additional 
limitation in range of motion.  

In October 2009, the Veteran's private orthopedic physician 
examined the Veteran and noted that concurrent X-rays showed 
calcification of the conoid and trapezoid ligaments and also 
acromioclavicular separation with prominent lateral elevation of 
the clavicle.  On examination, range of motion was 70 degrees 
abduction, 10 degree internal rotation, and 80 degrees forward 
flexion.  The physician noted that the range of motion was not as 
great as on his last examination in 2006.  The physician 
diagnosed post-traumatic arthritis.  In January 2010, the 
physician noted that an injection provided at the last encounter 
did provide good relief but that the Veteran returned with 
recurrence of glenohumeral pain in the right shoulder.  On 
examination, range of motion was 50 degrees abduction.  The 
physician diagnosed end stage arthritis of the entire 
glenohumeral joint of the right shoulder.  

As a preliminary matter, the Board concludes that the Veteran is 
left-handed and that his right shoulder disability is on the non-
dominant side based on the weight of medical history reports by 
the Veteran and the examination records of all but one clinician.  

The Board concludes that an initial rating in excess of 10 
percent prior to July 2006 is not warranted.  Prior to that date, 
medical examination reports showed that the Veteran experienced 
pain and clicking in the shoulder joint when performing overhead 
activities.  Range of motion of the arm was less than normal but 
above the shoulder level.  As there were X-ray indications of 
degenerative arthritis in the AC joint but noncompensable 
limitation of motion, a 10 percent rating is warranted under 
Diagnostic Code 5003.  There was evidence of acromioclavicular 
joint separation, but no findings of malunion, nonunion, loose 
movement or dislocation of the clavicle that would warrant a 
higher rating under Diagnostic Code 5203.  

The Board further concludes that a rating in excess of 20 percent 
is not warranted starting in July 2006.  Range of motion was 
limited to the shoulder level until October 2009 and January 2010 
when the motion was to 70 degrees and 50 degrees respectively.   
Although a higher rating would be warranted for the dominant 
shoulder, the Veteran's right shoulder is non-dominant and 
warrants a 20 percent rating under Diagnostic Code 5201.  An 
additional rating for arthritis under Diagnostic Code 5003 is not 
for application because there is compensable limitation of 
motion.  The Board notes that the private and VA contract 
physicians all noted additional loss of function on repetition 
due to pain, weakness, and fatigue but did not quantify the 
additional loss of range of motion.  However, a higher rating of 
30 percent is not warranted unless motion is limited to 25 
degrees from the side.  The Veteran is unable to operate an 
automobile with his right arm.  However, there is no report by 
the Veteran or observation by a clinician that the additional 
loss of function on repetition reduces the function of the right 
arm to motion less than 25 degrees from the side.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected right shoulder arthritis 
results in a unique disability that is not addressed by the 
rating criteria.  Specifically, there is no evidence of frequent 
hospitalization or marked interference with employment that would 
suggest that the Veteran is not adequately compensated by the 
regular schedular standards.  The Veteran did retire from his 
occupation in a shipyard.  However, the credible evidence of 
record is that his shoulder disability did not preclude 
accomplishing his occupational duties prior to retirement.  Thus, 
there is no basis for referral of the case for consideration of 
an extraschedular disability evaluation.  See Thun v. Peake, 22 
Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

 The Board decision of April 12, 2010 addressing the issues of 
increased initial and staged ratings for right acromioclavicular 
arthritis is vacated.  

An increased initial rating in excess of 10 percent prior to July 
10, 2006 and greater than 20 percent thereafter is denied.  


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


